Notice of Pre-AIA  or AIA  Status	
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Priority
Acknowledgment is made of applicant's claim for priority based on the provisional application No. 62/785,723 filed on 12/28/18.

Information Disclosure Statement
The examiner reviewed IDS document(s) on 11/27/19.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.


Claim(s) 8-20 is/are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. As 


The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 


  Claim(s) 8-20 invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. 
Specifically claims 8, 15 and 20 requires a communication unit for: (claim 8) receiving a local store, from an identity system device using the communication unit, (claim 15) transmitting the portion of the identity information and the biometric identification information to the local electronic device and (claim 20) transmit the second portion of the identity information and the biometric identification information to the second local electronic device.  However, with the exception of the graphical representation (communication units 212 and 217 in Fig. 2) the specification does not identifies correlation of the specific "means” to the disclosed structure, act or materials carrying out “memorizing experienced but unlicensed content for future 
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 

Appropriate correction/clarification is required.


In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This rejection under 35 U.S.C. 103 might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with  35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B); or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement.  See generally MPEP § 706.02(l)(1) and § 706.02(l)(2).  

Claim(s) 1-4, 8-9, 12-15,17 and 19-20 is/are rejected under 35 U.S.C. 103 unpatentable over Mann (USPN 6119096) in view of Richardson (USPUB 20030225596) and Aoki (USPUB 20100245041).
As per claims 1-3, Mann  teaches a distributed identity system (Fig. 1A and 4, for example) with local identification, comprising: an identity system device that stores identity information and biometric identification information (database 106 stores the 
determines identities by comparing received digital representations of biometrics with the biometric identification information included in the local copy; performs actions using the identity information included in the local copy that corresponds to the identities (point of purchase scanning computer 111 provided with a copy of database 106 containing user account and biometric data to match biometric scan from scanner 112 with a corresponding user record from database 106.  A standalone copy of database 106 may be continually updated in real time, or may be updated periodically from the master registration database associated with scan control and accounting computer 104.  Illustrated in Fig. 4, arena, retail store, rapid transit system, airline, railroad, ferry and other desired point of entry or point of purchase system incorporate biometric scanning, matching, and access control system as shown in Fig. 1A.  and transmit accounting information defining user transactions, allow access control (e.g. release an access control mechanism to allow to enter the controlled area) then modifying record with an indication of ticket use, entry, and/or entry location and decrementing account balance when appropriate and keeping time stamp and relevant transaction identification number/code so that detailed information can be obtained in case of inquire or  
Although Mann teaches uploading data uploads data related to the actions upon occurrence of an upload condition, wherein the upload condition comprises at least one of elapse of a time period, completion of an event, an upload request received by the local electronic device from the identity system device, the data reaching a threshold size or completion of a flight, determining an update to the local copy and transmitting the update to the local electronic device (arrange for automatic charges to the individual’s credit card/bank account whenever the balance drops below a defined threshold.  For example, an initial account balance of $30 may be established and usage fees, fares, ticket fees, concession charges, etc. may be applied against this balance.  Then when the balance drops to minimum threshold, another $30 charge may be applied to the individual credit card/bank account.  Database 106 will store information identifying the account as one which authorizes such automatic charges and scan control and accounting computer 104 will process the charges through financial network 110.  The individual systems regularly update copies of master database to facilitate local user identification and access or purchasing control.  The individual systems preferably transmit accounting information defining user transactions to central accounting computer.  A central computer database may be provided to maintain user information and process charges in a uniform manner across the several systems. A standalone copy of database 106 may be continually updated in real time, or may be updated periodically from the master registration database associated with scan control and , Mann does not expressly discuss the uploading the data to the identity system device. However, the examiner asserts that such solution would have been at least implicit given the fact that the invention is directed towards interconnect/operating systems such as transit system (e.g. utilizing bus shares 13/52-53) and, as noted in 6/9-35, Mann’s system keeps copy of data in local and identity system.  Furthermore, given the fact that the computer devices are event driven (a particular condition must be define for a particular action to take place) these data uploads would have to take place “upon occurrence of an upload condition, which also happen after an (completion of another) event.  However, for the purpose of the expedited prosecution, the examiner offers Richardson expressly suggesting that the concept of uploading the data from local device to the system device and system device, upon occurrence of an upload condition would have been obvious to one of ordinary skill in the art before the effective filling date of the invention (upon establishing network connection synchronize local and central databases with any information modified at the other location so that both system database are properly updated, para 67) given the benefit of proper updates.
Note that in the interpretation above, the examiner interpreted the systems (the identity and local) offering the claimed functionalities as devices (the identity system device and local electronic device).  However, for the purpose of the expedited prosecution, the examiner notes that even if one was to argue that the device should have all of the system’s components being grouped in one single unit, it is noted that having different elements being placed separately or enclosed in a single unit would 
Note that Richardon’s teaching also satisfy the broadest reasonable interpretation of the limitations of claims 2-3 (note the motivation to combine above). 
As per claims 4, 8, and 15, a skilled in the art would readily appreciate that computing/systems facilitate their functionalities by utilizing a processor executing instruction store in storage medium, use biometric reader devices in order to obtain biometric data (as also discussed by Mann, see Fig. 1a and 1b, for example.  Also note Aoki Fig. 5 with the associated text as well as the motivation to combine) and by the virtue of exchange/updating data they have to have (as best understood) communication units.  Furthermore, the limitation in claim 15 “process the data to update the identity information” is written as the intended use limitation and could be treated as not having patentable weight, especially that there is no following limitations referencing the “updated” identity information.  However, note that in addition to (discussed above) benefit/need of synchronizing data,  Mann and Richardson clearly articulate the constant updates affecting users that would require the correct, most accurate/up to date identity information (billing/charges) that users would be responsible and the examiner points out that updating the identity information [Official Notice is taken] would have been old and well known in the art of user database and having such solution would have been obvious to one of ordinary skill in the art before the effective filling date of the invention given the benefit of accuracy of data.  Furthermore, while Mann as modified teaches the local 
As per claims 9, 12, 17 and 19, Mann as modified teaches the actions comprising allowing entrance based on a ticket; and the processor updating a status of the ticket in the local store based on the entrance (15/46-65), the electronic device further comprises an access control mechanism and the actions comprise the processor controlling access by operating the access control mechanism and the processor determines the at least the portion of the identity information and the biometric identification information to store at the local electronic device by selecting the identity information and the biometric identification information that corresponds to permitted entrants to the secured area (e.g. release an access control mechanism to allow to enter the controlled area, Mann’s 15/47-59 and opening/closing a gate based on result of authentication, e.g. Aoki’s para 42, offering the predictable benefit of security), the local electronic device comprises a component of a secured area (Mann’s 6/9-35, 15/46-65.  In addition, note Richardson’s teaching with the motivation to combine).
While Mann as modified teaches multiple local electronic devices and, as a result, the synchronization between the identity system device and multiple local electronic devices would meet the limitations of claim 20.
As per claims 13-14, in addition to citations, in Mann’s teaching, e.g. 5/2-8, 5/57-58, 9/37-40, 19/58-60, etc. meeting a digital representation of at least one of a fingerprint, a voiceprint, a facial image, a retina image, an iris image, or a gait (fingerprint, facial image, iris, retinal pattern, etc., 5/2-8) and the biometric reader device comprises at least one of a fingerprint scanner, an optical fingerprint scanner, a phosphorescent fingerprint scanner, a camera, an image sensor, or a microphone.  Additionally, for the purpose of the expedited prosecution the examiner points out that any of not expressly recited by Mann digital representation and biometric reader required by the claim language these elements [Official Notice is taken] would have been old and well known before the effective filling date of the invention to motivating one of ordinary skill in the art to include them given the predictable benefit of customization and biometric data gathering.
Claim(s) 5-7 is/are rejected under 35 U.S.C. 103 unpatentable over Mann (USPN 6119096) in view of Richardson (USPUB 20030225596) and Aoki (USPUB 20100245041), and further in view of Newton (USPUB 20150372924) and Norum (USPN 10447668).
Mann as modified teaches the identity system device and the local electronic device exchanging identity information as discussed above.
Mann does not but teach at least part of the identity information being encrypted using an encryption key and the encryption key being stored both of these devices.  However, Newton suggests such solution (information encrypted with symmetric keys, para 33).  Furthermore, Norum suggests deletes the encryption key in response to the received instruction (the device deletes the key based on delete 
As per the particular entity (the identity system device) instructing another (local electronic device) it is noted that there would have been only a finite number of obvious solution (first or second device instructing another) each motivating the skilled in the art with the benefit of customized configuration.
Claim(s) 10 is/are rejected under 35 U.S.C. 103 unpatentable over Mann (USPN 6119096) in view of Richardson (USPUB 20030225596) and Aoki (USPUB 20100245041) and further in view of Glass (USPUB 20060173793).
Mann does not teach the identity information including a verified age.  However, having adding any additional data to identifying in order to distinguish a particular entity would have been obvious to one of ordinary skill in the art before the effective filling date of the invention as illustrated by Glass (account have varied levels of access based upon verified age and identity see para 18) given the benefit of customization.
Additionally, it is noted that having any particular identity would not affect the functionality of the invention, thus would not distinguish the claimed invention from the prior art in the terms of patentability.  Thus, this descriptive material does not distinguish the claimed invention from the prior art in the terms of patentability, see In re Gulack, 703 F.2d 1381, 1385, 217 USPQ 401,404 (Fed.Cir. 1983); In re Lowry, 32 F.3d 1579, 32 USPQ2d 1031 (Fed. Cir. 1994). Therefore, it would have been obvious to a person of ordinary skill in the art at the time the invention was made to 
Claim(s) 11 is/are rejected under 35 U.S.C. 103 unpatentable over Mann (USPN 6119096) in view of Richardson (USPUB 20030225596) and Aoki (USPUB 20100245041) and further in view of Robinson (USPUB 20060248020).
Mann does not but Robinson teaches the identity information includes payment information (an account comprises one or more financial account (e.g. checking, credit, para 35).  It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to include known identity information as taught by Robinson given the predicable benefit of customization. 
Claim(s) 16 and 18 is/are rejected under 35 U.S.C. 103 unpatentable over Mann (USPN 6119096) in view of Richardson (USPUB 20030225596) and Aoki (USPUB 20100245041) and further in view of Laughlin (USPUB 20050216139) and Arnouse (USPUB 20040264743).
Mann as modified teaches the processor determines the at least the portion of the identity information and the biometric identification information to store at the local electronic device by selecting the data (identity information and the biometric identification information) as discussed above
Although Mann’s invention applies to airplane travel (e.g. 17/40-58, 20/38-45, etc), Mann does not expressly recite the term “manifest” and, as a result, does not teach the data corresponding to a flight manifest for the aircraft.  However, Laughlin suggest such solution (the information of crew members compared to encrypted identification/biometric data files attached to the crew manifest for the flight to ensure 
Furthermore, Mann does not but Arnouse teaches the device comprising a component of an aircraft (biometric information loaded into the designated monitoring system such as the airplane’s on-board computer to pre-authorized the pilots and crew using their fingerprint and retina biometric information, para 17).  It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to extend Mann’s as modified invention to include Arnouse’s teaching given the benefit of increase air travel security.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Peter Poltorak whose telephone number is (571) 272-3840.  The examiner can normally be reached Monday through Thursday from 9:00 a.m. to 5:00 p.m. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Pwu can be reached on (571) 272-6798.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  
/PIOTR POLTORAK/Primary Examiner, Art Unit 2433